Citation Nr: 9932089
Decision Date: 11/12/99	Archive Date: 02/08/00

DOCKET NO. 96-43 595               DATE NOV 12, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Jackson, Mississippi

THE ISSUE

Entitlement to an increased evaluation for the residuals of a
fractured right mandible, currently rated as 10 percent disabling.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel

INTRODUCTION

The veteran had active military service from February 1945 to July
1946, and from December 1948 to June 1952.

This matter came before the Board of Veterans' Appeals (hereinafter
the Board) on appeal from an April 1995 rating decision of the
Department of Veterans Affairs (VA) Regional Office (RO), in
Jackson, Mississippi. 1

A hearing was held in June 1997, in Jackson, Mississippi, before
Jack W. Blasingame, who is the Board member rendering the
determination in this claim and who was designated by the Chairman
to conduct that hearing, pursuant to 38 U.S.C.A. 7107 (West Supp.
1996)(amending 38 U.S.C.A. 7102(b) (West 1991)). A transcript of
the hearing was produced and has been included in the claims folder
for review.

Following a review of the claim, in July 1998, the Board remanded
the dental claim for the purpose of obtaining additional medical
evidence. Board Decision/Remand, 2 July 30, 1998. 2 The information
was obtained and the claim has since been returned to the Board for
final action.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the veteran's appeal has been obtained by the agency of original
jurisdiction.

1 The decision also denied entitlement to a compensable evaluation
for hemorrhoids. 
2 The decision portion of that action denied entitlement to a
compensable evaluation for hemorrhoids; said action was appealed to
and confirmed by the United States Court of Appeals for Veterans
Claims. See Nobles v. West, No. 98-1709 (U.S. Vet. App. Jul. 19,
1999) [Memoradum Decision].

2 -

2. Although the veteran's condition produces some pain on movement,
evidence showing moderately severe restriction of the veteran's jaw
has not been presented.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for the
residuals of a fracture of the right mandible have not been met. 38
U.S.C.A. 1155, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 9904
(1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 1950, the veteran was in a jeep accident that produced
a fracture of the right mandible and several teeth. He was treated
for the accident and returned to full duty. Seven years after his
release from active duty, he applied for and received service
connection for the residuals of a fracture of the right mandible.
VA Form 21-6796, Rating Decision, November 18, 1959. A
noncompensable evaluation was assigned.

Thirty-six years later, the veteran submitted a letter to the VA
asking that his mandible condition be re-evaluated. Subsequently,
he sat for an oral examination that produced the following results:

... Oral examination shows good function of the lips. The oral
tongue has full mobility. The palate is normal. The upper arch
appears to be normal. The mandibular arch is intact but there is
some limited mobility both horizontally and vertically with

- 3 -

approximately 20% loss of motion. I see no other lesions and I
palpate no abnormalities of the TMJ....

This patient has undergone treatment of a fracture of the mandible
and maxilla with good postoperative results. There is some limited
mobility of the mandible as. described above but I find no other
significant abnormalities as this time with the exception that he
probably does have some paranasal sinus changes consistent with
mild chronic sinusitis. All of these are thought to be secondary to
his traumatic injuries.

On the basis of this examination, a 10 percent evaluation for
moderate limitation of motion was awarded. VA Form 21-6796, Rating
Decision, April 14,1995. The veteran was notified of this decision
and he decided to appeal to the Board for a higher rating.

In accordance with 38 U.S.C.A. 5107 (West 1991 & Supp. 1998),
Murphy v. Derwinski, 1 Vet. App. 78 (1990), and Shipwash v. Brown,
8 Vet. App. 218 (1995), the appellant has presented a well-grounded
claim. The facts relevant to this appeal have been properly
developed and the obligation of the VA to assist the veteran in the
development of his claim has been satisfied. Id.

Disability evaluations are based upon the average impairment of
earning capacity as determined by a schedule for rating
disabilities. 38 U.S.C.A. 1155 (West 1991 & Supp. 1998); 38 C.F.R.
Part 4 (1998). Separate rating codes identify the various
disabilities. 38 C.F.R. Part 4 (1998). In determining the current
level of impairment, the disability must be considered in the
context of the whole recorded history, including service medical
records. 38 C.F.R. 4.2, 4.41 (1998).

"The regulations do not give past medical reports precedent over
current findings." Francisco v. Brown, 7 Vet. App. 55, 58 (1994).
While the evaluation of a service-

4 - 

connected disability requires a review of the appellant's medical
history with regard to that disorder, the United States Court of
Appeals for Veterans Claims, formerly known as the United States
Court of Veterans Appeals, and hereinafter the Court, has held
that, where entitlement to compensation has already been
established, and an increased in the disability rating is at issue,
the present level of disability is of primary concern. Ibid,-
Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 4.1, 4.2
(1998). An evaluation of the level of disability present also
includes consideration of the functional impairment of the
veteran's ability to engage in ordinary activities, including
employment, and the effect of pain on the functional abilities. 38
C.F.R. 4.10, 4.40, 4.45, and 4.59 (1998).

The veteran's dental condition was assigned a disability evaluation
pursuant to 38 C.F.R. Part 4, Diagnostic Code 9904 (1998).
Diagnostic Code 9903 provides that moderate nonunion of the
mandible will be assigned a 10 percent rating and that severe
nonunion warrants a 30 percent rating. 38 C.F.R. Part 4, Diagnostic
Code 9903 (1998). Malunion of the mandible with slight displacement
warrants a noncompensable rating, moderate displacement a 10
percent rating, and severe displacement a 20 percent rating. 38
C.F.R. Part 4, Diagnostic Code 9904 (1998). Both of these ratings
are dependent upon the degree of motion and relative loss of
masticatory function. Additionally, unilateral loss of less than
one half of the substance of a ramus, not involving a loss of
continuity, warrants a 10 percent evaluation. A 20 percent
evaluation requires that such a loss be bilateral. 38 C.F.R. Part
4, Diagnostic Code 9907 (1998).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that 38
C.F.R. 4.40, 4.45 (1995) were not subsumed into the diagnostic
codes under which a veteran's disabilities are rated. Therefore,
the Board must consider the "functional loss" of a musculoskeletal
disability under 38 C.F.R. 4.40 (1998), separate from any
consideration of the veteran's disability under the diagnostic
codes. See DeLuca, 8 Vet. App. 202, 206 (1995). Functional loss may
occur as a result of weakness or pain on motion of the affected
body part. 38 C.F.R. 4.40 (1998). The factors involved in
evaluating, and rating, disabilities of the joints include:
weakness;

- 5 -

fatigability; incoordination; restricted or excess movement of the
joint; or, pain on movement. 38 C.F.R. 4.45 (1998). These factors
do not specifically relate to muscle or nerve injuries
independently of each other, but rather, refer to overall factors
which must be considered when rating the veteran's dental injury.
See DeLuca, 202 Vet. App. 202, 206-07 (1995).

As a result of the Board's request for additional information in
July 1998, the veteran underwent a dental examination in September
1998. Prior to the exam, the veteran complained of pain on the
right side of his face that increased after chewing. Upon
completion of the exam, the dentist wrote:

... The patient's temporomandibular joint articulations were
measured from the central incisor edges of the maxillary dortic
incisor and mandibular central incisors. The right lateral
excursion of the mandible was 7 mm while the left lateral excursion
of the mandible was 11 mm from these previously stated landmarks.
The patient's vertical excursion of the mandible was 42 mm with no
deviation to the right or left upon opening or closing from these
stated landmarks. A slight right crepitus was noted upon opening of
the mandible, however, no other sounds or motions were elicited
from the temporomandibular jaw syndrome region. The protrusive
excursion of the mandible was 4 mm. No noticeable speech
interference nor mastication interference was noted.

EXTRA ORAL EXAMINATION: ... there is no deviation of the mandible
to the right or left upon opening or closing. The patient's
occlusions status is unstable secondary to multiple missing teeth
in the posterior region. Thus, posterior occlusion

6 - 

classification is undeterminable. However, the anterior teeth of
the patient is in class I arrangement. The patient's extra oral
muscle of mastication were palpated with the patient complaining of
right TMJ region, sharp, stabbing pains secondary to extra oral
palpation and are localized specifically in the right TMJ region.
The patient next complained of a shooting pain when the right
masseter muscle was palpated however of less severity he reports.
No hypertonicity of the extra oral muscles of mastication, i.e.,
masseters temporalis was noted. One cicatrix of the right nare
(sic) of 11 mm in length and 1 mm in width was identified. No
muscle injury, i.e., paralysis nor degree of function loss was
noted upon extra oral examination. Additional no loss of oral or
peri-oral tissues other than the teeth or periodontium was noted
upon extra oral examination.

INTRA-ORAL EXAMINATION: The patient's intra- oral muscles of
mastication were next palpated, with the patient exhibiting slight
hypertonicity of the right pterygoid muscle complex however patient
does not complain of tenderness upon palpation, no muscle injury
was identified, i.e., no paralysis nor function loss. Addition, no
loss of oral or peri-oral tissues other than the teeth or
periodontium was noted.... No dental caries were identified upon
examination. The patient presents with both upper and lower removal
partial dentures which replace the patient's previously mentioned
replaceable missing teeth. The patient's condition of the remaining
dentition consists of a generalized chronic severe periodontal
disease with the following findings: (1) generalized horizontal
bone

- 7 -

loss of the remaining dentition of greater than 7 mm, (2) +2
mobility of the remaining dentition, (3) moderate plaque
accumulations, (4) light calculus accumulations, and (5) erythemic
gingiva with gingival recession surrounding the remaining
dentition....

In determining whether an increased evaluation is warranted, the VA
must deter-mine whether the evidence supports the claim or is in
relative equipoise, with the veteran prevailing in either event, or
whether the preponderance of the evidence is against the claim, in
which case an increased rating must be denied. 38 U.S.C.A. 5107
(West 1991 & Supp. 1998); Gilbert v. Derwinski, 1 Vet. App. 49
(1990). In reviewing all of the Dental and Oral Conditions
Diagnostic Codes found at 38 C.F.R. 4.149 and 4.150 (1998), the
Board is of the opinion that the evidence does not support the
veteran's claim for an increased evaluation. First, there is no
evidence that the veteran has lost either partial or all of his
mandible or even the maxilla. Thus, the Diagnostic Codes at 9901,
9902, 9914, and 9915 do not apply. 38 C.F.R. Part 4 (1998).

Next, neither the veteran's doctors nor those VA dentists who have
seen the veteran have categorized the veteran's mandible or maxilla
as displaying nonunion or malunion. Hence, Diagnostic Codes 9903,
9904, or 9916 are not for application. 38 C.F.R. Part 4 (1998).
Because the veteran does not have total or partial loss of the
ramus, the condyloid process, or the hard palate, Diagnostic Codes
9906, 9908, 9909, 9911, and 9912 do not apply. 38 C.F.R. Part 4
(1998). This means that the Board is left with the criteria found
at 38 C.F.R. Part 4, Diagnostic Codes 9905, 9907, and 9913 (1998).

The Board has already reported the criteria found at 38 C.F.R. Part
4, Diagnostic Code 9907 (1998). Diagnostic Code 9905 states that
malunion of the mandible is evaluated on the basis of the resulting
degree of impairment of motion and the relative loss of masticatory
function. 38 C.F.R. Part 4 (1998). A noncompensable evaluation is
warranted for slight impairment. A 10 percent rating requires

- 8 -

limitation of the range of lateral excursion from 0 to 4
millimeters or of limitation of the range of inter-incisal motion
from 31 to 40 millimeters. A 20 percent rating is warranted for
limitation of the range of inter-incisal motion from 21 to 30
millimeters. A 30 percent rating is warranted for limitation of the
range of inter-incisal motion from 11 to 20 millimeters. A 40
percent rating is warranted for limitation of the range of inter-
incisal motion from 0 to 10 millimeters. 38 C.F.R. Part 4,
Diagnostic Code 9905 (1998).

A loss of teeth due to the loss of substance of the body or the
maxilla or of the mandible warrants a noncompensable evaluation
when the loss of substance does not involve a loss of continuity
and the loss of masticatory surface can be restored by a suitable
prosthesis. A 10 percent evaluation is appropriate when there is no
loss of continuity but where the loss of masticatory surface cannot
be restored by suitable prosthesis with loss of one-half of the
masticatory surface, with all the upper anterior teeth missing,
with all of the lower anterior teeth missing, or where the median
line is the point of division. A 20 percent evaluation requires
either that all of the upper and lower anterior teeth be missing or
that all missing teeth be posterior teeth, and the loss cannot be
restored by a suitable prosthesis. For a 30 percent rating, there
must be loss of all lower teeth or the loss of all upper teeth, and
the loss cannot be restored by a suitable prosthesis. Where there
is a loss of all teeth, and the loss cannot be restored by a
suitable prosthesis, a 40 percent evaluation will be assigned. 38
C.F.R. Part 4, Diagnostic Code 9913 (1998).

These ratings apply only to bone loss through trauma or disease
such as osteomyelitis, and not to the loss of the alveolar process
as a result of periodontal disease, since such loss is not
considered disabling. See 38 C.F.R. Part 4, Diagnostic Code 9913,
NOTE (1998).

There is no evidence of record that the veteran's dental condition
can not be alleviated without the use of a dental appliance.
Therefore, although the veteran has many missing teeth, the
criteria at 38 C.F.R. Part 4, Diagnostic Code 9913 (1998) is not
for application. Additionally, per the dental records, there is no
evidence of

9 - 

record to show that the veteran's inter-incisal range is limited
from 21 millimeters to 30 millimeters, or that the range of motion
is limited to one half of an inch. Hence, the criteria necessary
for a 20 percent evaluation pursuant to 38 C.F.R. Part 4,
Diagnostic Code 9905 (1998) have not been met.

Finally, there is no evidence of record showing that the there is
a bilateral loss of the ramus. Such a bilateral loss is necessary
in order to award a 20 percent evaluation pursuant to 38 C.F.R.
Part 4, Diagnostic Code 9907 (1998). Furthermore, because the
veteran's rating is not predicated on loss of motion, 38 C.F.R.
4.40 and 4.45 (1998), and the precepts announced in DeLuca are not
for application. See Johnson v. Brown, 9 Vet. App. 7,11 (1995). The
Board thus concludes that the 10 percent evaluation currently in
effect adequately contemplates any and all disability currently
associated with the veteran's dental condition, and an evaluation
in excess of 10 percent is not warranted.

Finally, the Court has held that the Board is precluded by
regulation from assigning an extraschedular rating under 38 C.F.R.
3.321(b)(1) (1998) in the first instance. See Floyd v. Brown, 9
Vet. App. 88 (1996). Moreover, the Court has held that the Board
must address referral under 38 C.F.R. 3.321(b)(1) (1998) only where
circumstances are presented which the Director of the VA's
Compensation and Pension Service might consider exceptional or
unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). Having
reviewed the record with these mandates in mind, the Board finds no
basis for further action on this question.

10 -

ORDER

Entitlement to an increased evaluation for the residuals of a
fracture of the right mandible is denied.

JACK W. BLASINGAME 
Member, Board of Veterans' Appeals

 - 11 - 



